Title: To George Washington from Major General William Heath, 30 October 1778
From: Heath, William
To: Washington, George


          
            Dear General
            Head Quarters Boston Octr 30th 1778
          
          I am still makeing every preparation for the march of the Troops of the Convention, on wednesday next.
          As Sir Henry Clinton has not left New York as appears by your Letter of the 25th Just Come to hand, perhaps he may attempt a rescue at or near the Time that the Troops pass Hudsons river, or in the Jersies. I have endeavoured therefore to keep them in Ignorance what rout they are to take further than Enfield your Excellencys Superior wisdom will I am Confident direct to Such Measures as will effectually defeat 
            
            
            
            any Such plan of Sr Harrys should He attempt it. I have the Honor to be with the greatest respect Your Excellencys obt Servt
          
            W. Heath
          
        